DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 2012/0313913) in view of Uehata et al. (US 2011/0012879) further considered with Xuan et al. (US 2019/0235663).
	In regard to claims 1 and 6, Shiraki et al. teach a method of a control circuit, for controlling a fingerprint sensing operation of a display panel, the fingerprint sensing operation comprising a reset operation, an exposure operation and a sample operation (fig. 5, reset, sensing, read-out), the method comprising: performing the reset operation, the exposure operation and the sample operation of a fingerprint sensing cycle during a display frame interval (fig. 5) in which a polarity of display data voltage on the display panel remains unchanged; and adjusting an exposure time of the exposure operation to be within the display frame interval (fig. 5, the operation is contained within 1 frame) wherein skip frames in which at least one of the rest operation, the exposure operation and the sample operation of the fingerprint sensing operation is performed (fig. 5, claim only requires one of these to be performed) but does not teach a fingerprint sensing cycle during a display frame interval in which a polarity of display data voltage on the display panel remains unchanged and wherein the display frame interval comprises a plurality of consecutive skip frames.
	Uehata et al. teach a fingerprint sensing cycle during a display frame interval in which a polarity of display data voltage on the display panel remains unchanged (fig. 5 and paragraph 24).

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Shiraki et al. with the detection of Uehata et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Shiraki et al. with the detection of Uehata et al. because detecting while the polarity remains unchanged will eliminate stripe noise in the image.
Xuan et al. teach wherein the display frame interval comprises a plurality of consecutive skip frames (fig. 9A).
	The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Shiraki et al. and Uehata et al. with the consecutive skip frames of Xuan et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Shiraki et al. and Uehata et al. with the consecutive skip frames of Xuan et al. because the consecutive touch detection intervals of Xuan et al. would increase the touch detection time within teach display frame and increase accuracy.
In regard to claims 3 and 8, Shiraki et al. teach wherein a length of the exposure time is not in a unit of frame time (paragraph 141).
In regard to claims 5 and 10, Shiraki et al. teach wherein the exposure time is adjusted to allow an image frame of fingerprint signals to be completely read out within the display frame interval (fig. 5, the reset, exposure and sensing cycles all take place within 1 frame).
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. in view of Uehata et al. further considered with Lu et al. (US 2014/0204055).
In regard to claims 4 and 9, Shiraki et al. and Uehata et al. teach all the elements of claims 4 and 9 except performing the fingerprint sensing operation of a plurality of fingerprint sensing cycles during the display frame interval, to generate a plurality of image frames of fingerprint signals; wherein the plurality of image frames of fingerprint signals are averaged to obtain a fingerprint sensing result.

	The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Shiraki et al. and Uehata et al. with the averaged signals of Lu et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Shiraki et al. and Uehata et al. with the averaged signals of Lu et al. because it would remove interference from the data signals.
Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive. Applicant argues on page 6 that Xuan is silent on fingerprint sensing. The office action relies upon Shiraki et al. to show fingerprint sensing in a display frame. The claim also only requires one of a reset operation, exposure operation and sample operation in the consecutive skim frames. The rejection is based on the combination of the three references.
Applicant continues to argue on page 6 that the prior art fails to teach the adjusting the exposure time as recited in claim 1. Applicant continues to argue that the exposure time of Shiraki et al. is predetermined. The exposure time of Shiraki et al. is in the display frame interval as stated in the claim 1 rejection above. The claim does not state the exposure time is actively changed only that it is adjusted. By fitting into the time interval as claimed the exposure time, at some point, has been adjusted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623